Title: From John Adams to James Rush, 28 April 1813
From: Adams, John
To: Rush, James



My Dear Sir
Quincy April 28th 1813

I received yesterday your obliging Favour of the 21st and was sensibly affected by your early attention to me in communicating Immediate Intelligence of an Event so deeply afflictive to you and your amiable Family. I had already been three days a sincere mourner. Young Dr Waterhouse had written to his Father—and his Father to me an affecting account of the Sudden and unexpected sickness and Death of one of the best of Men—whom he considered as a Father—When I read again the last Letter your Father wrote to me and the last I wrote to him, and remark the Gravity of the former and the Levity  of the latter—I could not refrain from Tears. Though he expressed a consciousness of his age—he had no apprehension of so sudden a termination of his Life—for he proposes to prepare for the Press a considerable Medical work—This work, My Young Friend, I hope you will not suffer to be lost to Mankind.
To me, this loss is irreparable. I shall never find another Correspondent in whom I can have the confidence Inspired by Eight and thirty years of unchangeable Friendship. In such cases I know of no Consolation but the Philosophy and the Religion which teach us that every Adversity—every Calamity—every Affliction is a Blessing intended for our good and demanding our gratitude instead of our complaints—, My Friend has left Sons and Daughters who inherit his Talents and Virtues, to every one of whom I can only say—Macte Virtute Patris.
Your amiable and venerable Mother can never have her loss repaired—Yet she has sons of high Rank and Great Prospects in society as statesmen—Physicians and Merchants—and Daughters who do honour to their Parents and their Brothers—I rejoice that a Dr Rush still lives—and I solicit the favour of his Correspondence—
With the highest Esteem and a sincere / affection for the whole Family I am your / obliged and afflicted friend

John Adams